NOTICE: NOT FOR OFFICIAL PUBLICATION.
  UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                  AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                     IN THE
              ARIZONA COURT OF APPEALS
                                 DIVISION ONE


                              SHERRI C., Appellant,

                                         v.

            DEPARTMENT OF CHILD SAFETY, H.C., Appellees.

                              No. 1 CA-JV 14-0295
                                FILED 6-16-2015


            Appeal from the Superior Court in Maricopa County
                              No. JD27351
                 The Honorable Cari A. Harrison, Judge

                                   AFFIRMED


                                    COUNSEL

John L. Popilek, P.C., Scottsdale
By John L. Popilek
Counsel for Appellant

Arizona Attorney General’s Office, Phoenix
By JoAnn Falgout
Counsel for Appellee
                         SHERRI C. v. DCS, H.C.
                          Decision of the Court



                      MEMORANDUM DECISION

Judge Kenton D. Jones delivered the decision of the Court, in which
Presiding Judge Margaret H. Downie and Judge Jon W. Thompson joined.


J O N E S, Judge:

¶1          Sherri C. (Grandmother) appeals the juvenile court’s order
denying her motion to intervene in a dependency case involving her
grandson, H.C. (Child). For the following reasons, we affirm.

                FACTS1 AND PROCEDURAL HISTORY

¶2             Grandmother was granted in loco parentis rights to Child in
2011 and legal guardianship of Child’s half-sister (Sister) in 2012. In
November 2013, the Department of Child Safety (DCS) filed a dependency
petition, alleging the children were dependent as to Grandmother because
she physically abused them and failed to protect them from physical and
sexual abuse perpetrated by Grandmother’s then-husband.

¶3            Immediately following initiation of the dependency, DCS
sought to suspend the children’s visits with Grandmother based upon a
psychologist’s report indicating contact with family members was
preventing the children from “stabilizing” in their new environment.
Following an evidentiary hearing in February 2014, the juvenile court
revoked Grandmother’s in loco parentis status as to Child, denied further
visitation, and dismissed Grandmother as a party from the case. At the
same time, the juvenile court revoked Grandmother’s guardianship of
Sister.2



1      We view the facts in the light most favorable to upholding the
juvenile court’s order. Maricopa Cnty. Juv. Action No. JD-5312, 178 Ariz.
372, 376 (App. 1994).

2      Grandmother appealed the guardianship revocation, and this
Court vacated the order because the record did not contain the findings
required by Arizona Revised Statutes (A.R.S.) section 8-873 (2015). Sherri
C. v. Dep’t of Child Safety, 1 CA-JV 14-0193 (Ariz. App. Dec. 9, 2014) (mem.



                                     2
                          SHERRI C. v. DCS, H.C.
                           Decision of the Court

¶4            Grandmother immediately filed a motion to intervene
pursuant to Arizona Rule of Civil Procedure 24(b) arguing her
participation, as Child’s paternal grandmother and primary caregiver,
was in Child’s best interests. DCS objected, and after hearing argument
from the parties, the juvenile court denied Grandmother’s motion but
granted her permission to “participate” in the proceedings pursuant to
Arizona Rule of Procedure for Juvenile Court 58(B)(1).3

¶5            Grandmother timely appealed the denial of her motion to
intervene. We have jurisdiction pursuant to A.R.S. §§ 8-235(A),4 12-
120.21(A)(1), and -2101(A)(1), and Arizona Rule of Procedure for the
Juvenile Court 103(A). See Bechtel v. Rose, 150 Ariz. 68, 71 (1986) (noting
denial of motion to intervene is a final, appealable order).

                               DISCUSSION

¶6             We review the denial of a motion to intervene in a
dependency action for an abuse of discretion. Allen v. Chon-Lopez, 214
Ariz. 361, 364, ¶ 9 (App. 2007) (citing Bechtel, 150 Ariz. at 72, and Speer v.
Donfeld, 193 Ariz. 28, 31, ¶ 9 (App. 1998)). The juvenile court abuses its
discretion when its decision is “manifestly unreasonable, or exercised on
untenable grounds, or for untenable reasons.” Lashonda M. v. Ariz. Dep’t of
Econ. Sec., 210 Ariz. 77, 82-83, ¶ 19 (App. 2005) (quoting Quigley v. Tucson
City Court, 132 Ariz. 35, 37 (1982)).

¶7             Generally, grandparents “should be allowed to intervene in
the dependency process unless a specific showing is made that the best
interest of the child would not be served thereby.” Bechtel, 150 Ariz. at 73.


decision). However, Grandmother did not appeal the simultaneous
determination of the juvenile court that DCS had satisfied its burden in
proving Sister was dependent as to Grandmother, and therefore,
Grandmother does not dispute that the allegations contained in the
petition, see supra ¶ 2, were proven to be true by a preponderance of the
evidence.

3      This rule permits the juvenile court to provide notice and a right to
participate in dependency proceedings to, among other persons, a child’s
relative or prior physical custodian. Ariz. R.P. Juv. Ct. 58(B)(1).

4     Absent material revisions from the relevant date, we cite a statute’s
current version.



                                      3
                          SHERRI C. v. DCS, H.C.
                           Decision of the Court

“Before ruling on a motion to intervene, the juvenile court should consider
and weigh the relevant factors,” which include:

       [T]he nature and extent of the intervenors’ interest, their
       standing to raise relevant legal issues, the legal position they
       seek to advance, and its probable relation to the merits of the
       case. The court may also consider whether changes have
       occurred in the litigation so that intervention that was once
       denied should be reexamined, whether the intervenors’
       interests are adequately represented by other parties,
       whether intervention will prolong or unduly delay the
       litigation, and whether parties seeking intervention will
       significantly contribute to full development of the
       underlying factual issues in the suit and to the just and
       equitable adjudication of the legal questions presented.

Id. at 72, 74 (quoting Spangler v. Pasadena City Bd. of Educ., 552 F.2d 1326,
1329 (9th Cir. 1977)).

¶8            In denying Grandmother’s motion, the juvenile court found
Child’s best interests were adequately protected by DCS and the guardian
ad litem and intervention would not significantly contribute to
development of the case where the “posture of [the] severance” would
ultimately be presented to the juvenile court during the course of the
dependency. In other words, Grandmother would necessarily be called
upon to provide testimony regarding her involvement in Child’s life and
the circumstances leading to the filing of the dependency proceeding
regardless of her status as an intervenor. The court also specifically found
that any “limited positive effect” of intervention “is overridden by the
overall best interest of the child,” noting “[t]his is a very complicated case
with allegations relating to a family member having previously been
abused, having disclosed it to each other, to the Grandmother . . . [a]nd
there being conflicting information as to whether . . . those issues were
known, withdrawn, ignored.” Finally, the court noted that, to the extent
Grandmother sought intervention for the purpose of litigating her
potential to serve as an adoptive placement, the issue was premature; the
parental rights remained intact, and a separate administrative avenue
existed by which Grandmother could address placement.

¶9           Grandmother does not suggest the juvenile court failed to
consider the appropriate factors, but instead argues application of these
factors weighs in favor of intervention. We disagree. The juvenile court
applied the law correctly in considering the Bechtel factors and


                                      4
                         SHERRI C. v. DCS, H.C.
                          Decision of the Court

determining Grandmother’s intervention would not contribute to the case.
See Allen, 214 Ariz. at 366, ¶ 13 (vacating order denying aunt’s motion to
intervene where the juvenile court improperly focused solely on the likely
outcome of the proceeding rather than the necessity of intervention).
Moreover, we defer to the juvenile court’s superior position to “‘judge the
credibility of the parties, observe the parties, and make appropriate factual
findings.’” Mary Lou C. v. Ariz. Dep’t of Econ. Sec., 207 Ariz. 43, 47, ¶ 8
(App. 2004) (quoting Pima Cnty. Dependency Action No. 93511, 154 Ariz.
543, 546 (App. 1987)). The court’s conclusion is supported by the record
and represents a reasonable assessment of the specific circumstances
surrounding Child’s dependency proceedings, with which it is intimately
familiar.5 Therefore, we find no abuse of discretion.

                              CONCLUSION

¶10        We affirm the order of the juvenile court denying
Grandmother’s motion to intervene.




                                    :ama




5      Grandmother also argues the restoration of her guardianship over
Sister requires the juvenile court to reconsider its decision on
Grandmother’s motion to intervene in Child’s dependency proceedings.
Although the juvenile court did adopt by reference its factual findings
from the February 2014 evidentiary hearing, those findings are not
contained in the record on appeal. We therefore do not consider them in
reaching our decision here, Lewis v. Oliver, 178 Ariz. 330, 338 (App. 1993)
(“We will consider only those matters in the record before us.”), and
regardless, we find adequate support within the record to sustain the
juvenile court’s denial of the motion to intervene.



                                     5